Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Brent M. Giles President and Chief Executive Officer (816) 781-4822 LIBERTY BANCORP, INC. ANNOUNCES APPROVAL OF NEW STOCK REPURCHASE PROGRAM December 20, 2007, Liberty, Missouri — Liberty Bancorp, Inc. (Nasdaq: “LBCP”) (the “Company”), the holding company for BankLiberty, announced today that its Board of Directors has approved a second stock repurchase program to acquire up to 222,048 shares, or 5% of the Company’s outstanding common stock, in addition to the 476,119 shares previously authorized for repurchase by the Board of Directors on August 6, 2007.Since the announcement of its previous stock repurchase program on August 6, 2007, the Company has repurchased 320,230 shares.Repurchases, which will be conducted through open market purchases or privately negotiated transactions, will be made from time to time depending on market conditions and other factors.Repurchased shares will be held in treasury. Liberty Bancorp, Inc., through its subsidiary BankLiberty, offers banking and related financial services to both individual and commercial customers. BankLiberty is headquartered in Liberty, Missouri with branches in Kansas City, Plattsburg, Platte City and Independence, Missouri. This press release may contain certain forward-looking statements which are based on management’s current expectations regarding economic, legislative and regulatory issues that may impact BankLiberty’s earnings in future periods.Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, changes in interest rates, deposit flows, real estate values and competition, changes in accounting principles, policies or guidelines, changes in legislation or regulation and other economic, competitive, governmental, regulatory and technological factors affecting BankLiberty’s operations, pricing, products and services.
